DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-21 in the reply filed on 13 May 2022 is acknowledged.
Claims 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 May 2022.

Drawings
The drawings are objected to because of the following informalities:

Figs. 3, 12, and 13 are cross-sectional views, but do not include hatching as required by 37 C.F.R. § 1.84(h)(3);
Figs. 3 and 10-13 are cross-sectional views, but no sectional line is shown in another drawing which indicates the location and direction of view (see 37 C.F.R. § 1.84(h)(3)); and
Fig. 5, ref. no. 210 indicates the front hub and not the body section.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:

[0023], line 1, “front” should be “rear;”
[0039], line 16, “generally” is misused;
[0042], line 13, “generally” is misused;
[0046], the last sentence states that handle 106 is shown in Fig. 3, but it isn’t; 
[0047], line 5, “front” should be “rear;”
[0049], line 11, “four” unclear; 
[0051], lines 12-13, the sentence is unclear; 
[0068], line 13, “to” missing after “transverse.”

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the following limitations in Claim 1:
		line 12, “the cable exit connector” (treated as “exit path connector”); and
		line 13, “the cable exit port” (treated as (“side exit port”).
There is insufficient antecedent basis for the following limitations in Claim 9: “the joining section” at line 4 (treated as “front joining section” from Claim 6).
	In Claim 9, lines 3-4, the claim states, “the outer layer being seamlessly coupled to the inner layer and the joining section [sic: front joining section] at the seam.”  It is internally inconsistent to state that the outer layer is seamlessly coupled to the front joining section at a seam.  The clause has been treated as “the outer layer being coupled to . . . the joining section [sic: front joining section] at the seam.”
	Claims 2-20 depend from Claim 1 and do not cure these deficiencies, and are therefore also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-10, 13-15, and 19-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent App. Publ. No. 2020/0038628, by Chou et al. (“Chou”).
Chou describes a catheter assembly as claimed by Applicant, as follows.
1.	A catheter assembly (see Figs. 15E, 17D) comprising: 
	an inner shaft (510, Fig. 8C) extending between a proximal end (544) and a distal end (545); 
	an outer shaft (600; Figs. 15A-E) having an outer shaft body (658) forming an outer shaft bore (605), the outer shaft bore receiving the inner shaft (see Figs. 14A, 14B, showing inner shaft 500 within outer shaft 600), the outer shaft extending between a proximal end and a distal end (Fig. 15A, proximal on the left, distal on the right), the outer shaft having a wire transition section (section E-E, Fig. 15A) proximate to the proximal end; 
	an exit path connector (660) coupled to the outer shaft body at the wire transition section (coupler 660 is located in the region designated E-E in the figures), the exit path connector having a rigid body section ([0220]: “. . . the coupler 660 is a short tube-like structure of relatively rigid material including polymers such as polyimide or PET as well as metallic materials such as stainless steel or the like.”) separate and discrete from the outer shaft body (id.) and coupled to the outer shaft body (coupler 660 is within the body of the shaft 600), the body section defining an exit path connector bore (Fig. 17D, coupler 660 is tubular and thus has a bore, unlabeled) that receives the inner shaft ([0210], shaft 500 is positioned within the bore of couple 660), the body section having a side exit port (604) at a side of the body section (see Figs. 15E, 17A, 17B), the side exit port being open (window 654) to the exit path connector bore ([0202]: “The window 654 within the coupler 660 forms the distal wire port 604 located within the gap G between the adjacent reinforcement structures 650, 652 of the microcatheter 600.”); and 
	a catheter wire (805) extending between the distal end and the proximal end of the outer shaft (see Fig. 14A, showing the wire 805 extending as claimed), the catheter wire passing through the side exit port from an interior of the cable exit connector to an exterior of the cable exit port (id.), the catheter wire extending within the outer shaft bore from the exit path connector to the distal end of the outer shaft (id.).
2. (The catheter assembly of claim 1,) wherein the body section of the exit path connector is manufactured from a different material ([0206]: “polyimide or PET as well as metallic materials such as stainless steel or the like”) than a material of the outer shaft body (“a” material is PEBAX (polyether block amide), [0203], of jacket 658).
4. (The catheter assembly of claim 1,) wherein the outer shaft includes an inner layer (656, Fig. 17D) defining the outer shaft bore, the exit path connector being coupled to the inner layer at a seam (at least section S; see annotated Fig. 17D of Chou, above) , the outer shaft including an outer layer (650, 652, 658) on the inner layer and the exit path connector at the seam (see annotated figure above).
	6. (The catheter assembly of claim 1,) wherein the exit path connector includes a front joining section extending forward of the body section (that part of 660 in section S in the annotated Fig. 17D, above), the front joining section being coupled to the outer shaft body (the coupler is coupled to the outer shaft).
	7. (The catheter assembly of claim 6,) wherein the exit path connector includes a rear joining section extending rearward of the body section (that part of 660 in section R in the annotated Fig. 17D, above), the rear joining section being coupled to the outer shaft body (the coupler is coupled to the outer shaft).
	8. (The catheter assembly of claim 6,) wherein the front joining section includes lap joints coupled to the outer shaft (the joints are full lap joints).
	9. (The catheter assembly of claim 6,) wherein the outer shaft includes an inner layer (656, Fig. 17D) defining the outer shaft bore (id.) and an outer layer surrounding an exterior of the inner layer (658), the front joining section coupled to the inner layer at a seam (at section S), the outer layer being seamlessly coupled to the inner layer (via layer 650) and the joining section [sic: front joining section] at the seam (id.; see above for the treatment of this clause).
	10. (The catheter assembly of claim 1,) wherein the body section includes an inner surface and an outer surface (see Fig. 17C, showing inner and outer surfaces, unlabeled), the inner surface defining the exit path connector bore (bore shown in Fig. 17C), the side exit port extending between the inner surface and the outer surface ([0202]: “The window 654 within the coupler 660 forms the distal wire port 604 located within the gap G between the adjacent reinforcement structures 650, 652 of the microcatheter 600.”) at an angle transverse to a bore axis of the exit path connector bore (“transverse” includes at a right angle, shown in Fig. 17C).
	13. (The catheter assembly of claim 1,) wherein the body section of the exit path connector is stainless steel ([0206]: “metallic materials such as stainless steel or the like”).
	14. (The catheter assembly of claim 1,) wherein the body section of the exit path connector is a 3D printed body section (the end product of this product-by-process limitation is indistinguishable from the coupler 660).
	15. (The catheter assembly of claim 1,) wherein the cable exit connector [sic: exit path connector] extends between a front and a rear (at the proximal and distal ends of sections S and R, respectively), the side exit port being positioned a predetermined distance from the front (hole 654 is a distance from the front), the side exit port extending at a predetermined angle (90 degrees) relative to a bore axis of the exit path connector bore.
	19. (The catheter assembly of claim 1,) wherein the catheter wire is a pull wire used to actuate at least one of the distal end of the inner shaft or the distal end of the outer shaft (805 is fully capable of actuating at least one of the distal ends, were it connected to either; the claim does not require that connection).
	20. (The catheter assembly of claim 1,) further comprising a wire lumen receiving the catheter wire, the wire lumen passing through the side exit port (the lumen is defined by window 654, which thus passes through the outer edge of that window, which is the port).
	21.	A catheter assembly (see Figs. 15E, 17D) comprising: 
	an inner shaft (500, Fig. 8C) extending between a proximal end (544) and a distal end (545); 
	an outer shaft (600; Figs. 15A-E) having an outer shaft body forming an outer shaft bore (605), the outer shaft bore receiving the inner shaft (see Figs. 14A, 14B, showing inner shaft 500 within outer shaft 600), the outer shaft extending between a proximal end (Fig. 15A, left end) and a distal end (Fig. 15A, right end), the outer shaft having a wire transition section (demarcated by circle E-E in Fig. 15A) proximate to the proximal end; 
	an exit path connector (660) coupled to the outer shaft body at the wire transition section (coupler 660 is located in the region designated E-E in the figures), the exit path connector having a front joining section (that part of 660 in section S in the annotated Fig. 17D, above), a rear joining section (that part of 660 in section R in the annotated Fig. 17D, above), and a body section between the front joining section and the rear joining section (that portion between the portions in S and R), the exit path connector is separate and discrete from the outer shaft body ([0202]: “The reinforcement structures 650, 652 can be coupled together by a short, relatively rigid coupler 660.”), the front joining section being coupled to the outer shaft body (id.), the rear joining section being coupled to the outer shaft body (id.), the body section having an inner surface and an outer surface (see Fig. 17C, showing inner and outer surfaces, unlabeled), the inner surface defining an exit path connector bore extending along a bore axis (bore shown in Fig. 17C), the exit path connector bore receiving the inner shaft ([0170]: “The OTW microcatheter 600 (see FIG. 8A) can allow for the guidewire 805 and/or the control element 510 of the working device 500 (e.g. stent retriever) to enter/exit the lumen 605 of the microcatheter 600 at a proximal luer 634 coupled to the proximal end of the control element 625.”), the body section having a side exit port (604) at a side of the body section (see Figs. 15E, 17A, 17B), the side exit port extending between the inner surface and the outer surface ([0202]: “The window 654 within the coupler 660 forms the distal wire port 604 located within the gap G between the adjacent reinforcement structures 650, 652 of the microcatheter 600.”) at an angle transverse (“transverse” includes at a right angle, shown in Fig. 17C) to the bore axis; and 
	a catheter wire (805) extending between the distal end and the proximal end of the outer shaft (see Fig. 12A, showing wire 805 extending the entire length of tube 600), the catheter wire passing through the side exit port (id.), the catheter wire passing along the inner surface of the body section forward of the side exit port (id.), the catheter wire passing along the outer surface of the body section rearward of the side exit port (id.), the catheter wire extending within the outer shaft bore from the exit path connector to the distal end of the outer shaft (id.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Publ. No. 2010/0160858, by Fisher et al. (“Fisher”) in view of Chou.
	Fisher describes a catheter assembly substantially as claimed by Applicant, as follows and with reference to the annotated version of Fisher’s Fig. 8, below.
	1.	A catheter assembly (Fig. 1A) comprising: 
	an outer shaft (102) having an outer shaft body forming an outer shaft bore (105), the outer shaft bore receiving the inner shaft ([0036]: “The delivery lumen 105 is sized and shaped to receive, for example, instruments, fluids, media and the like.”), the outer shaft extending between a proximal end and a distal end (see Figs. 1A, 4), the outer shaft having a wire transition section (including section X in the annotated Fig. 8, above) proximate to the proximal end (Fig. 8, section where pullwire 120 enters the catheter shaft 102); 
	an exit path connector (Y in the annotated Fig. 8, above) coupled to the outer shaft body at the wire transition section, the exit path connector having a rigid body section separate and discrete from the outer shaft body (as illustrated, the connector Y is a separate element) and coupled to the outer shaft body (connector Y is rigid enough to guide the pullwire 120 through it), the body section defining an exit path connector bore that receives the inner shaft (connector Y’s round shape defines a bore which receives catheter 102, which receives the ‘instrument’, and thus connector Y receives the instrument), the body section having a side exit port at a side of the body section (Z in the annotated Fig. 8 above), the side exit port being open to the exit path connector bore (because the wire 120 passes through both port Z and the bore of the connector, they are open to each other); and 
	a catheter wire (12) extending between the distal end and the proximal end of the outer shaft ([0036]: “A flexible element 120, such as a push-pull wire, extends through the catheter body 110 and into the deflectable distal tip 104.”), the catheter wire passing through the side exit port from an interior of the cable exit connector [sic: exit path connector] to an exterior of the cable exit port [sic: side exit port] (see Fig. 8), the catheter wire extending within the outer shaft bore from the exit path connector to the distal end of the outer shaft ([0036]: “A flexible element 120, such as a push-pull wire, extends through the catheter body 110 and into the deflectable distal tip 104. The flexible element 120, in another option, extends through the catheter sidewall 124 surrounding the delivery lumen 105.”  The first version is read on by the claim clause).
	While Fisher states that, “The delivery lumen 105 is sized and shaped to receive, for example, instruments, fluids, media and the like,” it does not expressly say what is the nature of that instrument, and thus that it is read on by the claim term “an inner shaft extending between a proximal end and a distal end.”  
	Chou describes a catheter assembly and is therefore from an art which is the same as, or closely analogous to, those of Applicant’s claims and Fisher.  Chou describes that a catheter assembly can be constructed so that an outer catheter, such as 400, can receive an inner catheter shaft, such as 200, in order to use the outer catheter to guide the inner catheter to a remote site within a patient, as also described by Fisher.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to use a medical instrument which has a shaft as the instrument in Fisher’s steerable catheter assembly, because Chou teaches that such is beneficial so that the guided shaft can be used to perform a procedure at a remote location within a patient.
	Fisher also describes the subject matters of Claims 11 and 12, as follows.
	11. (The catheter assembly of claim 1,) further comprising a handle (150, Fig. 4) coupled to the outer shaft at the proximal end (at hemostasis valve 306), the handle having a handle bore (the hollow interior of the handle, Fig. 4) that receives the proximal end of the outer shaft and the exit path connector (Fig. 4), the catheter wire exiting the side exit port into the handle bore (at 403 and 120 in Fig. 4).
	12. (The catheter assembly of claim 11,) wherein the exit path connector includes a handle mount (304, Fig. 8), the handle coupled to the handle mount of the exit path connector (see Fig. 4, showing 304 connecting to 105).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher and Chou, and further in view of U.S. Patent App. Publ. No. 2016/0058975, by Kimmel et al. (“Kimmel”).
Fisher describes a catheter assembly substantially as claimed by Applicant; see above.  Fisher does not, however, describe that the side exit port is a first side exit port, the exit path connector including a second side exit port receiving a second catheter wire.
Kimmel describes a steerable catheter assembly with a side exit port and is therefore from an art which is the same as, or very closely analogous to, those of Applicant’s claims, Fisher, and Chou. Kimmel teaches, with reference to Fig. 5A, that when constructing a steerable catheter assembly with multiple pull wires 320, 340, so that the catheter can be better steered, to form that portion of the catheter at which the pull wires (shown in Fig. 5A) with an exit port opening 122 for each pull wire, through which each pull wire separately passing through the catheter wall, so the pull wires do not interfere with each other during use.
It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Fisher/Chou’s exit path connector to include a second side exit port receiving a second catheter wire, because Kimmel teaches doing so in a steerable catheter assembly in order to better steer the catheter and inhibit the wires from interfering with each other.

Allowable Subject Matter
Claims 3, 5, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
	Concerning Claim 3, the entire subject matter of the claim could neither be identically found nor was fairly suggested in the prior art of record.  More specifically, the outer shaft being discontinuous at the wire transition section, the wire transition section including a forward section and a rearward section, the exit path connector being positioned between and connecting the forward section and the rearward section, was not found or suggested, in combination with the claim’s other features.  The combination of the recited features is the basis for allowability.
	Concerning Claim 5, the entire subject matter of the claim could neither be identically found nor was fairly suggested in the prior art of record.  More specifically, the outer shaft being discontinuous at the wire transition section, the wire transition section including a forward section and a rearward section, the exit path connector being positioned between and connecting the forward section and the rearward section, was not found or suggested, in combination with the claim’s other features.  The combination of the recited features is the basis for allowability.

	5. (original) The catheter assembly of claim 1, wherein the outer shaft includes a hypotube defining the outer shaft bore, the exit path connector being coupled to the hypotube at a seam, the outer shaft including a polymer jacket formed in situ around the hypotube and the exit path connector at the seam.

	Concerning Claim 16, the entire subject matter of the claim could neither be identically found nor was fairly suggested in the prior art of record.  More specifically, the body section of the cable exit connector including a front hub and a rear hub, the front hub having a larger diameter than the rear hub, a shoulder formed between the front hub and the rear hub, the side exit port passing through the shoulder, was not found or suggested, in combination with the claim’s other features.  The combination of the recited features is the basis for allowability.
	The closest prior art of record is Fisher and Chou, noted above; however, these references do not disclose or suggest the subject matter as claimed or described above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	DE 102018209087 describes a multi-steering wire catheter with exit ports.
	US 5,951,495 describes constructing catheter shafts using lap joints.
	The balance of the documents cited with this Office Action relate generally to catheters having pull wires which exit through a catheter shaft at a proximal portion, and the construction of catheter shafts using lap joints.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783




/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783